Citation Nr: 0510952	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
including as due to exposure to insecticides in service.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to December 
1956, and from April 1957 to October 1957.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied service connection for 
Parkinson's disease and a 10 percent rating for multiple 
noncompensable service-connected disabilities.  The veteran 
limited the issues on appeal in her December 2002 notice of 
disagreement to service connection for Parkinson's disease.  
38 C.F.R. §§ 20.200, 20.201 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for Parkinson's 
disease.  The claims folder includes current diagnosis of 
Parkinson's disease.  The veteran has also provided her 
statement that she was exposed to insecticides while serving 
on active duty.  As a nurse she worked nights and was in her 
quarters during the day.  She recalls that on numerous 
occasions her room was sprayed with insecticide while she was 
in her quarters trying to sleep during the day.  She recalled 
the incidents occurred while she was serving in the Asian 
Pacific theatre.  She also attributed joint swelling of 
unknown etiology, noted on her physical examination report as 
occurring after exposure to insecticides.  Her service 
records verify she served for a period of one year and five 
months overseas.  Her occupational specialty was nurse.  Her 
service medical records reveal she was treated in Okinawa.  
In addition, she has submitted articles supporting her 
contentions that exposure to insecticides may play a role in 
the development of Parkinson's disease.  

The Board first wishes to clarify the issue.  After reviewing 
the claims folder, it appears the veteran contends her 
Parkinson's disease is related to exposure to insecticides, 
not herbicides, as the issue was characterized by the RO in 
the statement of the case.  

The regulations provide VA will obtain a medical opinion when 
the evidence of record does not contain sufficient medical 
evidence to decide the claim if there is competent medical 
evidence of a current diagnosed disability, the evidence 
establishes the veteran suffered an event, disease or 
symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2003).  

The veteran has presented statements outlining her exposure 
to insecticides in service, provided medical texts indicating 
such exposure may be associated with Parkinson's disease, and 
for that reason must be afforded a VA examination.  In 
addition, the veteran is a nurse, and as such is considered 
competent to offer a medical opinion.  38 C.F.R. § 3.159 
(2004).  

The claim must be remanded for the following:

1.  VA should request the veteran 
identify all health care providers who 
have treated her since her separation 
from the service for any symptoms of 
Parkinson's disease.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  The veteran should be afforded a VA 
examination by a neurologist to determine 
if her Parkinson's disease is related to 
exposure to insecticides in service.  The 
claims folder should be made available to 
the neurologist in conjunction with the 
examination.  After reviewing the service 
records, any available medical records, 
and taking a history of the veteran's 
exposures to chemicals in service and 
after her separation from the service the 
neurologist is asked to answer the 
following: Is it at least as likely as 
not (50 percent chance) the veteran's 
Parkinson's disease is related to 
exposure to insecticides in service or to 
any other incident in service?  The 
neurologist is asked to provide an 
explanation for any opinion expressed, 
including references to any medical texts 
or studies relied upon in forming his 
opinion.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
380 C.F.R. § 20.1100(b) (2004).


